



Exhibit 10.2
AMENDMENT TO AGREEMENT FOR SUPPLEMENTAL EXECUTIVE RETIREMENT PAY


This Amendment, effective as of June 7, 2016 (the “Effective Date”), is made by
and between Stephen J. Hemsley (“Executive”) and UnitedHealth Group
Incorporated, a Minnesota corporation (“UnitedHealth Group”).
WITNESSETH:
WHEREAS, Executive is currently employed as Chief Executive Officer of
UnitedHealth Group; and
WHEREAS, UnitedHealth Group and Executive have previously entered into an
Agreement for Supplemental Executive Retirement Pay, dated April 1, 2004 (the
“SERP”), which satisfied the requirement in Executive’s employment agreement for
UnitedHealth Group to provide Executive a supplemental retirement benefit plan;
WHEREAS, pursuant to Section 8 of the SERP, the SERP can be amended at any time
by written agreement between UnitedHealth Group and Executive; and
WHEREAS, effective November 7, 2006, UnitedHealth Group and Executive amended
the SERP to discontinue further accruals, to fix the amount of Executive’s
benefit, and was further amended effective December 31, 2008 to make certain
other changes to bring the SERP into compliance with Section 409A of the
Internal Revenue Code (the “Code”); and
WHEREAS, UnitedHealth Group and Executive now wish to amend the SERP to convert
Executive’s fixed benefit into deferred stock units issued under the
UnitedHealth Group Incorporated 2011 Stock Incentive Plan, as amended;
NOW, THEREFORE, based on the foregoing and the mutual promises which follow, the
parties hereto agree that the supplemental retirement benefit payable under the
SERP, which was previously fixed at Ten Million Seven Hundred Three Thousand Two
Hundred Twenty Nine and 00/100 Dollars ($10,703,229.00), shall be converted into
fully vested deferred stock units issued under the UnitedHealth Group
Incorporated 2011 Stock Incentive Plan, as amended. All deferred stock units,
including any payable on account of dividend equivalents, shall be payable in
the same form and at the same time as the SERP benefit would otherwise have been
paid in accordance with Sections 1.1 and 1.2 of the SERP. All deferred stock
units, including those issued as dividend equivalent units, shall be fully
vested as provided in Section 1.5 of the SERP. Accordingly, Section 1.3 of the
SERP is hereby amended to read in full as follows:
1.3 Amount of Benefit. The amount of the lump sum payment to Executive under
this Agreement shall equal the value, at the end of the day immediately
preceding the applicable payment date, of Executive’s deferred stock units. The
number of deferred stock units shall be the sum of the following: (a) Ten
Million Seven Hundred Three Thousand Two Hundred Twenty Nine and 00/100 Dollars
($10,703,229.00), divided by the average closing price of UnitedHealth Group’s
common stock on the five trading days immediately preceding the effective date
of this amendment, rounded down to the nearest whole unit, plus (b) any
additional deferred stock units issued as dividend equivalent units with respect
to the Executive’s deferred stock units in accordance with UnitedHealth Group
Incorporated 2011 Stock Incentive Plan.
In all other respects the SERP shall remain unchanged.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
date set forth below.
 
UNITEDHEALTH GROUP INCORPORATED
 
 
 
STEPHEN J. HEMSLEY
 
 
 
 
 
By:
 
 
/s/ D. Ellen Wilson
 
 
 
/s/ Stephen J. Hemsley
Name:
 
 
D. Ellen Wilson
 
 
 
Date: June 8, 2016
Title:
 
 
Executive Vice President, Human Capital
 
 
 
 
Date:
 
 
June 8, 2016
 
 
 
 








